321, 324 (1996). We therefore conclude that the district court did not err
                      in denying appellant's motion. Accordingly, we
                                              ORDER the judgment of the district court AFFIRMED. 2




                                                                   Gibbons



                                                                   Douglas



                                                                   Saitta


                      cc: Hon. William Rogers, District Judge
                           Kurt Sebearn Wallers
                           Attorney General/Carson City
                           Lyon County District Attorney
                           District Court Clerk




                                    2 We
                                  have reviewed all documents that appellant has submitted in
                      proper person to the clerk of this court in this matter, and we conclude
                      that no relief based upon those submissions is warranted. To the extent
                      that appellant has attempted to present claims or facts in those
                      submissions which were not previously presented in the proceedings
                      below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                                     2
(0) 1947A


                • • ...).47',Wit)2•:TrItv-9